Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

This Agreement extends and amends, as of July 1, 2010, an Employment Agreement
previously in effect among Charles W. Shaver (the “Executive” or “Shaver”), TPC
Group LLC (formerly known a Texas Petrochemicals LP) (the “Partnership”), and
TPC Group Inc. (formerly known as Texas Petrochemicals Inc.) (the “Company”).
The original employment agreement was dated as of July 1, 2006 and was amended
by Amendments No. 1 and 2 thereto (collectively the “Employment Agreement”).

RECITALS

The Initial Term of the Employment Agreement expired on June 30, 2010; and

In order to secure the Executive’s further services and to provide for orderly
succession planning, the parties hereto desire to extend the Employment
Agreement and Executive’s employment thereunder upon newly agreed additional
terms and conditions.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

Effective as July 1, 2010, the Employment Agreement is amended by the attached
Appendix A. Except as modified by Appendix A, the Employment Agreement is in all
respects ratified and confirmed.

This Amendment No. 3, together with the Employment Agreement, constitutes the
entire agreement and understanding among the parties concerning the matters
addressed by the Employment Agreement, and supersedes any and all previous
agreements or understandings, whether written or oral, between or among the
parties concerning the same. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein or therein.

This Amendment No. 3 may be executed in two or more counterparts, all of which
shall be deemed one and the same agreement and shall be deemed delivered by the
parties when one or more counterparts have been signed by each of the parties.

[signature page follows]



--------------------------------------------------------------------------------

In witness whereof, each party hereto has executed this Amendment No. 3 as of
September 16, 2010.

 

TPC Group LLC   Executive By:   /s/ Michael E. Ducey   /s/ Charles W. Shaver  
Name: Michael E. Ducey   Charles W. Shaver   Title: Chairman  

 

TPC Group Inc.

By:

  /s/ Michael E. Ducey

Name: Michael E. Ducey

Title: Chairman

 

2



--------------------------------------------------------------------------------

APPENDIX A

 

  1. Continuation of Employment. The Executive’s Employment Agreement shall
continue from July 1, 2010 (the “Renewal Date”) on the basis set out in the
Employment Agreement as modified by this Appendix A.

 

  2. Transition Services; Retirement

 

  (a) The Executive agrees to continue to serve as the Company’s Chief Executive
Officer from the Renewal Date until his “Retirement Date,” which shall be
December 31, 2011 or such earlier date as may be specified by the Company. The
Retirement Date is expected to occur on or around the time that a successor
Chief Executive Officer is hired. The period of continued employment through the
Retirement Date is called the “Transition Period.”

 

  (b) Upon the Retirement Date, and without further action by any person, the
Executive’s employment with the Company shall end and the Executive shall be
deemed to have relinquished any and all titles, positions and appointments the
Executive holds with the Company or any of its subsidiaries or affiliates
(collectively with the Company, the “Company Group”), whether as an officer,
director, employee, consultant, agent or otherwise. The Executive hereby agrees
to execute such documents as may be reasonably requested by the Company to
evidence termination of his employment and cessation of service on the
Retirement Date.

 

  3. Compensation and Benefits During the Transition Period.

 

  (a) During the Transition Period, the Executive shall be entitled to
compensation and benefits in accordance with Section 3 of the Employment
Agreement as modified by this Appendix A.

 

  (b) With respect to the Company’s short fiscal period July 1, 2010 through
December 31, 2010, the Executive shall be eligible for a bonus of up to 50% of
his Base Salary (the “Short Year Bonus”) in accordance with the performance
criteria and other terms of the Company’s annual incentive bonus plan for
executives in effect for such period. The Short Year Bonus, if any, will be
payable to the Executive if, as and when bonuses are payable under the annual
incentive bonus plan to other Company executives, but only if the Executive
remains employed through December 31, 2010; provided, that the December 31
employment requirement is waived if the Company terminates the Executive’s
employment prior to December 31, 2010 other than for Cause (as defined below) or
if the Executive terminates his employment for Good Reason (as defined in the
Employment Agreement).

 

  (c) With respect to calendar year 2011, the Executive shall be eligible for a
pro rata portion of the annual bonus that would otherwise have been payable to
him under the Company’s annual incentive bonus plan for executives in accordance
with the performance criteria and other terms of the Company’s annual incentive
bonus plan for executives in effect for such period. Such bonus, if any, shall
be payable if, as and when bonuses are payable under the annual incentive bonus
plan to other Company executives and based on performance through the entire
calendar year. The pro ration shall be based on the number of days the Executive
serves as Chief Executive Officer during calendar year 2011 divided by 365.



--------------------------------------------------------------------------------

  4. Compensation and Benefits Upon Retirement

 

  (a) Following Executive’s termination of employment on the Retirement Date,
the Executive shall, subject to the timing rules of Section 11 of the Employment
Agreement, be entitled to:

 

  (i) his accrued but unpaid Base Salary and accrued vacation under the
Employment Agreement;

 

  (ii) continued payment of his Base Salary from the Retirement Date through
December 31, 2012 (the “Retirement Period”) in accordance with the normal
payroll practices of the Company; and

 

  (iii) continued coverage through the Retirement Period (which coverage period
shall be coextensive with any period of continued coverage required under COBRA)
under the Company’s medical and dental benefits plans, provided that the
Executive continues to pay the employee portion of premiums for such coverage.

 

  (b) The payments and benefits to be provided under this Section 4 shall be in
lieu of payments and benefits under any other severance plan or program the
Company and except as provided in this Section 4, the Company shall have no
obligation to pay or provide any compensation or benefits to or on behalf of the
Executive following termination of his employment on the Retirement Date.

 

  5. Other Events of Termination of Service

 

  (a) Nothing in this Appendix A shall prohibit the Company or the Executive
from terminating his employment at any time for any reason during the Transition
Period provided that any termination by reason of disability, death, termination
by the Company for Cause or termination for Change of Control pursuant to
Sections 4(a), (b), (c) or (f), respectively, of the Employment Agreement, shall
be governed by Section 4 of the Employment Agreement, and not by Section 4 of
this Appendix.

 

  (b) Any termination of the Executive’s employment by the Company without Cause
or by Executive for Good Reason during the Transition Period shall be deemed a
retirement by the Executive under this Appendix A and the date of such
termination of employment shall be considered the Retirement Date for purposes
of this Appendix A.

 

A-2



--------------------------------------------------------------------------------

  (c) The Executive hereby agrees that nothing in this Appendix A and no action
taken by the Company in connection with hiring a successor Chief Executive
Officer, including without limitation (i) the hiring by the Company of a
successor Chief Executive Officer; (ii) any change to the Executive’s duties,
responsibilities or authority as a result of such hiring of a successor Chief
Executive Officer and (iii) the Company providing the Executive notice of
termination of employment pursuant to Section 2(a) of this Appendix A, shall
constitute “Good Reason” for the Executive to terminate his employment pursuant
to Section 4(c) of the Employment Agreement.

 

  6. Consulting and Cooperation/No Competition, etc.

 

  (a) During the Retirement Period, the Executive agrees to make himself
available to consult with the Company’s Board of Directors (the “Board”) and
executive officers as they may reasonably request from time to time in order to
ensure smooth succession to the new Chief Executive Officer; provided however
that such requests shall not interfere with the Executive’s employment with
another employer or require him to spend more than an incidental amount of time
not exceeding 2 hours per week or 10 hours per month performing such services.
The Company will reimburse the Executive for any reasonable travel and out of
pocket expenses incurred by him in providing such services.

 

  (b) At all times, the Executive agrees to reasonably cooperate (i) with the
Company in the defense of any legal matter involving any matter that arose
during the Executive’s employment with the Company Group and (ii) with all
government authorities on matters pertaining to any investigation, litigation or
administrative proceeding pertaining to the Company Group.

 

  (c) Following the Retirement Date, the Executive shall have no authority to
act on behalf of any member of the Company Group and shall not hold himself out
as having such authority, enter into any agreement or incur any obligations on
behalf of any member of the Company Group, commit any member of the Company
Group in any manner or otherwise act in an executive or other decision-making
capacity with respect to any member of the Company Group.

 

A-3



--------------------------------------------------------------------------------

  (d) Section 5(c) of the Employment Agreement is hereby amended to read as
follows:

No Competition. Shaver agrees that during the “Restricted Period” (as defined
below) he will not, unless acting with the prior written consent of the Board,
directly or indirectly own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, any business enterprise which
(i) develops or manufactures products which are competitive with products
developed or manufactured by the Company or any subsidiary of the Company;
(ii) distributes, markets or otherwise sells products manufactured by others
which are competitive with products distributed, marketed or sold by the Company
or subsidiaries; (iii) provides services which are competitive with services
provided by the Company or its subsidiaries, including, in each case, any
products or services under development or which are subject of active planning
by the Company or its subsidiaries, at any time during the term of this
Agreement; (iv) is, or has been at any time during the one year period
immediately preceding Shaver’s termination of employment, a supplier or vendor
of Crude C-4s or propylene derivatives to the Company or its subsidiaries;
(v) is a Customer (as defined in Section 6(a)); or (vi) is a private equity or
similar investment fund or vehicle which directly or through one or more
investments or “portfolio companies” engages in any of the activities specified
in clauses (i) through (v) above (a “Competing Venture”); provided that Shaver
may purchase or otherwise acquire up to (but not more than) ten percent (10%) of
any class of the securities of any entity (but may not otherwise participate in
the activities of such entity) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g)of the
Securities Exchange Act of 1934, as amended; provided further, that the
restrictions set forth in this paragraph shall not restrict Shaver from working
for a subsidiary, line of business, division, portfolio company, or unit of a
Competing Venture so long as such Competing Venture provides representations
satisfactory to the Company (Company consent not to be unreasonably withheld)
that (A) such subsidiary, line of business, division, portfolio company, or unit
does not produce, market or sell products or services competitive with products
and services distributed, marketed or sold by the Company or its subsidiaries
and (B) the scope of Shaver’s activities for such Competing Business does not
involve work otherwise prohibited by this paragraph. Shaver acknowledges that
the business of the Company or its subsidiaries; and his connection therewith,
is, have been and/or will be involved in activity throughout North America and
Mexico and that more limited geographical limitations on the non-compete and
non-solicitation covenants set forth in Sections 5, 6 and 7 are therefore not
appropriate.

 

  (e) Public Announcements, etc. The Company and the Executive shall mutually
agree upon the timing and content of any and all aspects of its internal,
external and media communications concerning the Executive’s retirement or other
termination of employment with the Company. The Executive hereby agrees not to
defame, disparage or criticize any member of the Company Group, its products,
services, finances, financial condition, capabilities or other aspect of its
businesses, or any former or existing employees, managers, directors, officers
or agents of, or contracting parties with, any member of the Company Group in
any medium to any person or entity without limitation in time. The Company
hereby agrees not to defame, disparage or criticize the Executive in any medium
to any person or entity without limitation in time. Notwithstanding this
provision, the Executive and the Company may each confer in confidence with
their respective affiliates and legal representatives and make truthful
statements as required by law.

 

A-4



--------------------------------------------------------------------------------

  (f)

The Executive hereby agrees that Sections 6(a) and 7 of the Employment Agreement
are amended to apply during the “Restricted Period” which shall mean the period
of employment with the Company and, following termination of his employment with
the Company for any reason, the period from the termination date through the
later of December 31, 2012 and the last day of the 24th month following the
termination date.

 

  7. Attorney’s Fees

The following paragraph shall replace Section 8(d) of the Employment Agreement
in its entirety:

Shaver and the Company agree that, if either party brings an action to enforce
any provision of the Employment Agreement or any Amendment thereto, the
breaching party shall be obligated to pay the reasonable attorney’s fees and
expenses incurred by the non-breaching party. If both parties are found in
breach, the court shall apportion attorney’s fees on a just and equitable basis.

 

  8. Termination for Cause

For all purposes of the Employment Agreement and this Appendix A, the Company
may terminate the Executive’s employment for “Cause” for any of the following:
(a) conviction of, or guilty or nolo contendere plea by, the Executive to a
felony or a misdemeanor involving moral turpitude; (b) the Executive’s willful
misconduct in the performance of his duties; (c) the Executive’s failure to
observe written Company policies that is dishonest or demonstrably injurious to
the Company (monetarily or otherwise); (d) the Executive’s willful failure to
comply with lawful and ethical directions and instructions of the Board, which,
if curable, has not been cured within five (5) business days after written
notice from the Board; and (e) the Executive’s willful failure to perform his
duties to the Company which results in a material adverse financial effect on
the Company, unless such failure is a result of Executive’s mental or physical
incapacity, provided that such failure, if curable, has not been cured within
five (5) business days after written notice from the Board.

For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive without the reasonable, good faith belief that
Executive’s act or omission was in accordance with, or not contrary to, the
duties and responsibilities of Executive’s position. Any act, or failure to act,
based upon express authority given by the Company with respect to such act or
omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in the
best interests of the Company. The termination of Executive’s employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (not including the
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in this definition, and specifying the particulars thereof in detail.

 

A-5



--------------------------------------------------------------------------------

  9. Releases

In order to receive payments and benefits in respect of the Transition Period,
the Executive must enter into and not revoke a release of claims substantially
in the form attached hereto as Exhibit I within the time periods set forth
therein (the “Release”) covering the period through the date he executes the
Release. In addition, in order to receive the payments and benefits in respect
of the Retirement Period, the Executive must similarly enter into and not revoke
a second Release covering the period through the Retirement Date.

 

  10. Construction

The Section headings contained in this Appendix A are solely for the purpose of
references, are not part of the agreement of the parties and shall not in any
way affect the meaning or interpretation of this Appendix A. Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Employment Agreement.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT I

RELEASE OF CLAIMS

Reference is made to that certain Appendix A to Employment Agreement (“Appendix
A”) styled as Amendment No. 3 to the Employment Agreement (as amended, the
“Employment Agreement”) among Charles W. Shaver (the “Executive”), TPC Group LLC
(the “Partnership”), and TPC Group Inc. (the “Company”). Capitalized terms not
defined herein shall have the meaning ascribed to such terms in the Employment
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, as set forth in Appendix A (which is
incorporated herein by reference as if set forth fully herein and made a part
hereof), the receipt, sufficiency and adequacy of which is hereby acknowledged
by the Executive’s signature below, the Executive agrees as follows:

 

  1. Acknowledgement and Release

A. The Executive, on the Executive’s own behalf and on behalf of the Executive’s
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in partial consideration for the agreements of the
Company in Appendix A, do hereby covenant not to sue or pursue any litigation
(or file any charge or otherwise correspond with any federal, state or local
administrative agency), arbitration or other proceeding against, and waive,
release, acquit and forever discharge, to the fullest extent permitted by law,
each member of the Company Group and their respective assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, partners, members, managers,
trustees, agents (in their official and individual capacities), employee benefit
plans and their administrators and fiduciaries (in their official and individual
capacities), representatives and agents or any of them, and each of their
affiliates, successors and assigns (collectively, the “Releasees”), of, from and
against any and all claims, demands, damages, rights, judgments, debts, dues,
defenses, actions, suits, charges or causes of action whatsoever, of any and
every kind, nature and description, whether known or unknown, accrued or not
accrued, in law or in equity, that the Executive ever had, now has or shall or
may have or assert as of the Renewal Date of this Release relating to or arising
out of events or circumstances occurring on or before the date hereof against
any of the Releasees, including, without limiting the generality of the
foregoing, any claims, demands, damages, rights, judgments, debts, dues,
defenses, actions, suits, charges or causes of action arising out of or related
to the Executive’s employment or termination of employment, or any term or
condition of that employment, or that arise out of or relate in any way to any
federal, state or local statutory and common laws, including but not limited to
the Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, Chapters 21 and 451 of the Texas Labor
Code, all as amended, and any other federal, state and local laws relating to
discrimination on the basis of age, sex or other protected class, all claims
under federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs. The Executive further
agrees that this Release may be pleaded as a full defense to any action, suit,
arbitration or other proceeding covered by the terms hereof which is or may be
initiated, prosecuted or maintained by the Executive, the Executive’s
descendants, dependents, heirs. executors, administrators or permitted assigns.
By signing this Release, Executive acknowledges that he intends to waive and
release any rights known or unknown that he may have against the Releasees under
these and any other laws; provided, that Executive does not waive or release
claims with respect to (i) the right to enforce Appendix A or (ii) vested
accrued benefits under employee benefit plans of the Company and its
subsidiaries and affiliates (collectively, the “Unreleased Claims”).



--------------------------------------------------------------------------------

B. The Executive acknowledges that he has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
relating to his employment or the termination thereof (each individually a
“Proceeding”).

C. The Executive (i) acknowledges that he will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that by entering into this Release, he will be limiting the
availability of certain remedies that he may have against the Company and also
limiting his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Release shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his claims under ADEA contained in this Release (but no other portion of such
waiver); or (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC with respect to ADEA.

D. The Executive acknowledges that he has been given twenty-one (21) days from
the date of receipt of this Release to consider all the provisions of this
Release and he does hereby knowingly and voluntarily waive the balance of said
given twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS
READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES,
AS DESCRIBED IN THIS RELEASE AND THE OTHER PROVISIONS HEREOF. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

E. The Executive shall have seven days from the date of his execution of this
Release to revoke this Release. If the Executive revokes this Release, the
Executive will be deemed not to have accepted the terms of the Agreement,
including any action required of the Company by any Section of Appendix A.

 

  2. No Admission

This Release does not constitute an admission of liability or wrongdoing of any
kind by the Executive or any member of the Company Group.

 

I-2



--------------------------------------------------------------------------------

  3. General Provisions

A. This Release, when executed, and Appendix A, contain the entire agreement
between the Executive and the Company Group on the subject matter hereof, and
there are no other understandings or agreements, written or oral, between them
on the subject matter hereof. Except for Appendix A this Release fully
supersedes and replaces any and all prior agreements or understandings, if any,
between the Executive and the Company Group. This Release may not be changed or
altered, except in a written document signed by an authorized representative of
the parties.

B. A failure of the Company Group to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon the
Executive and the Releasees.

C. This Release shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand as of
the day and year set forth opposite his signature below.

 

 

Charles W. Shaver

Dated:                          , 201  

 

I-3